C~>

FILED
usc 142012

Cierk, u.s. assur 1a s1 k
C0urts !o.r the Disfrict oi‘“(])or|iixir)rilii'a

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

CEDRIC WAYNE BAGBY, )
Plaintiff, §
v, § Civil Action No.    
FORMER PRESIDENT OF §
XTO ENERGY, )
Defendant. §
MEMORANDUM OPINION

This matter is before the Court on consideration of the plaintiffs application to proceed
in forma pauperis and pro se complaint. The application will be granted, and the complaint will
be dismissed.

Rule S(a) of the Federal Rules of Civil Procedure requires that a complaint contain a
short and plain statement of the grounds upon which the court’s jurisdiction depends, a short and
plain statement of the claim showing that the pleader is entitled to relief, and a demand for
judgment for the relief the pleader seeks. Fed. R. Civ. P. S(a). The purpose of the minimum
standard of Rule 8 is to give fair notice to the defendant of the claim being asserted, sufficient to
prepare a responsive answer, to prepare an adequate defense and to determine whether the
doctrine of res judicata applies. Brown v. Calzfano, 75 F.R.D. 497, 498 (D.D.C. 1977). Here,
the complaint pertains to the acquisition of XTO Energy by EXxonMobil, and reflects the

plaintiff s musings on the oil and gas industry. As drafted, the plaintiff s complaint fails to

comply with Rule S(a). According, the complaint will be dismissed without prejudice An Order

consistent with this Memorandum Opinion is issued separately.

DATE: